Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Wise appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his 42 U.S.C. § 1983 (2000) claim as barred by the statute of limitations. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Wise v. South Carolina Dep’t of Corr., No. 6:08-cv-00181-HFF, 2008 WL 3833767 (D.S.C. Aug. 18, 2008). We deny Wise’s motions for appointment of counsel, for stay pending appeal and review of application of appealability, and for a certificate of appealability. We dispense with oral argument because the *543facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.